Citation Nr: 1115362	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-21 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral metatarsalgia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1956 to July 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In his May 2007 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  He was scheduled for a Travel Board hearing on October 28, 2010, but failed to appear.  Significantly, however, the letter dated on October 6, 2010, informing the Veteran that he had been scheduled for a hearing was returned as undeliverable.  The record additionally reflects that the Veteran's address has changed since that time.  As such, this case must be remanded so that the Veteran can be scheduled for a new hearing.  Since the RO is responsible for scheduling hearings before the Board, a remand to the RO is necessary.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Verify the Veteran's current mailing address.

2.  Thereafter, schedule the Veteran for a hearing at the Atlanta, Georgia, RO before a Veterans Law Judge.  Notice of the hearing must be sent to the Veteran at his current mailing address.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).



